Citation Nr: 1216027	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  04-43 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an increased rating for degenerative arthritis, status post total right knee replacement, currently evaluated as 10 percent disabling, to include an earlier effective date for such rating. 

3.  Entitlement to an increased rating for degenerative arthritis, status post total left knee replacement, currently evaluated as 10 percent disabling, to include an earlier effective date for such rating. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from June 1966 to July 1970.

The issue on appeal was originally before the Board in December 2006.  At the time, the Board denied entitlement to service connection for bilateral hearing loss.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2008 Order, the Court granted the motion, vacated the Board's December 2006 decision to the extent that it had denied service connection for bilateral hearing loss, and remanded this case to the Board for readjudication.  In January 2009, the Board remanded the Veteran's claim for additional development.  The issue on appeal was before the Board again in June 2010 when it had denied the Veteran's claim.  The Veteran appealed the Board's June 2010 denial to the Court.  By Order dated February 2, 2011, the Court vacated the Board's June 2010 denial and remanded this matter to the Board for compliance with the instructions included in the January 2011 Joint Motion for Remand.  As a result, this matter was remanded in October 2011 for further development.  

A review of the record shows that the RO has complied with all remand instructions by requesting that the Veteran provide information/authorization in order to obtain additional evidence, scheduling VA examinations and issuing supplemental statements of the case.  See Stegall v. West, 11 Vet. App. 268 (1998).  

On substantive appeal received in December 2004, the Veteran marked the appropriate box to indicate that he wanted a hearing before the Board at the RO.  A hearing was subsequently scheduled.  However, by statements signed in July 2005 and received in June 2006, the Veteran withdrew his request for a hearing.  

Although the appeal also originally included the issues of entitlement to service connection for degenerative arthritis, status post total right knee and left knee replacements, and entitlement to service connection for low back disability, these benefits were granted by rating decision in April 2007 and are therefore no longer in appellate status.	

The issues of entitlement to an increased rating for degenerative arthritis, status post total right knee replacement (currently evaluated as 10 percent disabling), to include an earlier effective date for such rating, and entitlement to an increased rating for degenerative arthritis, status post total left knee replacement, (currently evaluated as 10 percent disabling), to include an earlier effective date for such rating, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral hearing loss is causally related to the Veteran's active duty service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

The issue before the Board involves a claim of entitlement to service connection for bilateral hearing loss.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Sensorineural hearing loss (organic disease of the nervous system) may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and 
(b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

Analysis

A November 2011 VA audiological examination shows that the Veteran has bilateral hearing loss as defined by 38 C.F.R. § 3.385.  The question now before the Board is whether bilateral hearing loss is causally related to the Veteran's active duty service.

On the authorized audiological evaluation in April 1966, pure tone thresholds, in decibels (when converted from American Standards Association (ASA) units to International Standards Organization (ISO) units), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
5
15
15
20
LEFT
25
15
15
15
20

On separation examination in May 1970, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
25
20
25
LEFT
30
30
20
25
25

Service treatment records do not show complaints, treatments or diagnosis of bilateral hearing loss.  Nevertheless, the Board acknowledges that in reviewing audiological testing, it appeared that test results suggested some worsening of hearing acuity in service in several frequencies of both ears.  As noted above, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to service, or whether they are more properly attributable to intercurrent causes.  Hensley, 5 Vet. App. at 159.  

James B. Jones, M.D., wrote in February 2003 that during the Veteran's active service he had worked around noisy aircraft and noticed a continuing decline in his hearing through the years.  The Veteran was diagnosed with hearing loss, and 
Dr. Jones believed that it was "aggravated if not caused by his exposure in combat in the late 60's." 

Copies of citations from the Secretary of the Navy reveal that the USS Coral Sea participated in combat operations against enemy aggressor forces in Southeast Asia from August 1967 to February 1968 and from October 1968 to March 1969.  An April 1969 Commendation for Outstanding Performance provides that the Veteran worked as a member of the Repair Division's Sheet Metal Shop while the ship was engaged in extensive combat operations against the enemy from October 1968 to March 1969.  During this time period, the Veteran worked long hours fulfilling the ship's urgent repair needs.  

In a statement received in August 2003, the Veteran stated that satisfactory law or other evidence that an injury or disease that was aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances.  The Board notes, however, that even assuming for the sake argument that the Veteran's assertions regarding combat-related bilateral hearing loss were accepted despite the lack of supporting documentation in service treatment records due to combat, the Veteran must still submit evidence establishing a casual nexus between an in-service event and his current disability.  See Kessel v. West, 13 Vet. App. 9 (1999).    

A June 2003 letter from Susan P. Cowgill, M.A., CCC-A reveals that the Veteran underwent a private audiological examination in May 2003.  The Veteran reported that while in the military, he was exposed to excessive noise with no hearing protection.  Post-military, he had been exposed to excessive occupational noise exposure, and he wore hearing protection the majority of the time.  A video-otoscopy was within normal limits.  Audiometric test results indicated a mild sloping to a moderate sensorineural hearing loss bilaterally, more pronounced in the left ear.  The audiologist opined that the high frequency component of the Veteran's hearing loss is consistent with individuals who have been exposed to excessive noise without hearing protection.  Speech reception thresholds were 20 dB for the right ear and 25 dB for the left ear.  Speech discrimination scores were 96 percent for the right ear at 60 dB and 88 percent for the left ear at 65 dB.  Speech discrimination scores in quiet at 50 dB were 96 percent bilaterally, and in noise at 50 dB they were 92 percent for the right ear and 84 percent for the left ear with a signal to noise ratio of +5 dB.  The audiologist found that the speech discrimination scores indicated that the Veteran has difficulty communicating in challenging listening environments, especially in the left ear.  

In October 2004, the Veteran was afforded a VA examination.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
40
45
LEFT
35
40
30
50
40

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 80 percent in the left ear.  The VA examiner diagnosed normal hearing from 500 Hz to 1000 Hz, and mild to moderate sensorineural hearing loss from 2000 Hz to 4000 Hz. 

The examiner noted that service treatment records show that the Veteran's hearing was poorer at separation than it was when he entered service.  He opined that it is unlikely that the audiometric test results from separation reflect a change in hearing secondary to factors encountered during service.  The examiner further wrote that the results were more likely reflective of a temporary conductive hearing loss, unrelated to noise exposure or any other known factors encountered by the Veteran during military service, or an inappropriately noisy test environment.  Comparisons between enlistment and separation test results were not, in the examiner's opinion, consistent with a noise-induced etiology. 

The Veteran had another evaluation with Audiologist Cowgill in March 2009.  She found that the entrance and exit audiograms showed that his hearing had declined significantly on a bilateral basis while in service.  It was noted that the Veteran fired weapons right-handed with no hearing protection, and that he was a ship fitter in combat duty.  Following military service, the Veteran worked in a shipyard for four years, at an oil company for 10 years, and at a paper mill for 20 years.  It was noted that the Veteran wore hearing protection when required in his post-military occupation.  He did not have recreational noise exposure, and there was no personal or family history of ear disease, ear trauma, or head trauma.  Video-otoscopy was within normal limits bilaterally. 

Audiometric test results indicated a mild sloping to moderately severe sensorineural hearing loss bilaterally.  Speech reception thresholds were 35 dB bilaterally.  Speech discrimination using the Maryland CNC was 74 percent for the right ear at 70 dB HL and 72 percent for the left ear at 80 dB HL.  

She opined that the Veteran's hearing loss had declined significantly bilaterally since 2003, and that the bilateral hearing loss was at least as likely as not related to excessive noise exposure while serving in the military.  Her rationale was that bilateral hearing loss is known to be associated with excessive noise exposure.  She said the Veteran was a candidate for binaural amplification and the effect on his daily activity was significant because he was unable to hear and understand normal conversational speech. 

The May 2008 Joint Motion for Partial Remand noted that the VA examiner's October 2004 report did not provide an opinion as to the etiology of the Veteran's current hearing loss.  The Board remanded the claim and the Veteran underwent another VA examination in April 2009.  The audiologist reviewed the claims file and noted that at enlistment, the Veteran's hearing was normal bilaterally, and that at separation there was mild low frequency hearing loss and significant shifts in hearing across all remaining test frequencies in both ears.  Bone conduction was not performed so it was impossible to know whether or not the hearing loss measured was of a conductive or sensorineural nature.  The examiner further felt that the 2003 and 2009 private evaluation results were highly consistent with the results from the clinic. 

It was noted that during the Veteran's service hearing protection was not used and that he was exposed to naval guns, helicopters, aircraft engines, the flight line, ship engines, and the machine shop.  The examination notes indicate that the Veteran had some exposure to factory and plant noise with and without hearing protection.  The Veteran's chief subjective complaint was bilateral hearing loss, and the functional effect on daily activities was difficulty comprehending television dialogue. 

On the authorized audiological evaluation in April 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
45
45
50
LEFT
40
35
35
55
45

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 70 percent in the left ear.  It was noted that test procedures included otoscopic viewing of the ear canals, tympanometry, acoustic reflex threshold measurement, and measurement of speech thresholds, pure tone thresholds by air and bone conduction, and monosyllabic word understanding scores.  The Veteran was diagnosed with mild to moderate sensorineural hearing loss in the right ear with normal middle ear function and mild to moderately severe sensorineural hearing loss in the left ear with normal middle ear function.  The hearing was not expected to improve with medical intervention. 

The VA examiner opined that it is less likely as not that the Veteran's current sensorineural hearing loss arose during military service.  Although hearing loss was measured at separation, the examiner felt that it was impossible to know whether it was conductive (temporary and medically based) or sensorineural because bone conduction or acoustic immittance testing were not performed.  The examiner reviewed the audiometric results from the Veteran's entrance and exit from service, and opined that the in-service hearing loss was more likely to have been conductive in nature.  Sensorineural shifts of his magnitude were unexplainable for individuals of that age unless there was a secondary factor such as noise, and the configuration of the hearing loss at separation was "wholly inconsistent with a noise-induced etiology" and there were no other reported exposures from military service that could have caused such changes in hearing. 

The January 2011 Joint Motion for Remand noted that the April 2009 VA medical opinion is not sufficient for adjudication purposes, on the basis that the examiner did not adequately explain the apparent contradiction in his opinion between stating that the type of hearing loss at separation from service could not be determined and that the hearing loss during service is more likely to have been conductive in nature, which supported his opinion that current hearing loss is less likely to have been caused by service.  The Board remanded the claim in October 2011 to afford the Veteran another VA examination.

The Veteran was afforded another VA examination in November 2011.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
40
40
45
LEFT
30
30
35
45
40

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 92 in the left ear.  The VA examiner diagnosed sensorineural hearing loss in the frequency range of 500 to 4000 Hz bilaterally.

Although the Veteran's claims file was not made available to the VA examiner, she opined that the Veteran's hearing loss was less likely as not caused by or a result of an event in military service.  The VA examiner explained that the Veteran did not report a specific casual event linked to onset and that the audiometric data at enlistment and separation were normal, showing thresholds consistent with conductive, non sensorineural issues or environmental testing interference.  She found that the current thresholds are not consistent with noise induced hearing loss, whether military or post military, in configuration.  The VA examiner noted that while the Veteran did use noise protection in his place of employment post service, his current hearing loss is less likely as not caused by or a result of military noise exposure.  After subsequently reviewing the claims file, she stated in a November 2011 addendum that her opinion did not change.  She reiterated that it is less likely as not that the Veteran's hearing loss was caused by military noise exposure.

The evidence in this case certainly does not compel a finding that the Veteran's current bilateral hearing loss is causally related to his service.  It appears that medical distinctions have been made by some examiners between conductive and sensorineural hearing loss.  There are also some medical observations regarding the significance of the configuration of the audiological test findings which appear to be adverse to the Veteran's claim.  On the other hand, there are the February 2003 private medical opinion from Dr. Jones, and May 2003 and March 2009 statements from Audiologist Cowgill.  These opinions are favorable to the Veteran, but the rationale or reasons for the opinions do not appear to be as medically detailed as the VA opinions.  

The Board acknowledges that the evidence shows noise exposure both during service and after service.  Nevertheless, the Board must attach some significance to the fact that service audiological tests do show some decrease in hearing acuity during service; that is, prior to the post-service noise exposure.    



After reviewing and comparing the opposing opinions in light of the service records which do show a decrease in hearing acuity during service, the Board is led to the conclusion that there is a state of equipoise of the positive evidence with the negative evidence on the question of whether the hearing loss is causally related to service.  It may very well be that some of the hearing loss is due to post-service noise exposure, or even due to the natural aging process.  However, there is a balance of the evidence on the question of whether noise exposure during service is a cause of the hearing loss.  As such, the benefit of the doubt goes to the Veteran.  38 U.S.C.A. § 5107(b).  

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in March 2006, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.


ORDER

Entitlement to service connection for bilateral hearing loss is warranted.  The appeal is granted.



REMAND

The Board also notes that by rating decision in June 2008, the RO granted increased ratings for degenerative arthritis, status post total right knee and left knee replacements.  It appears that a notice of disagreement was received at the RO in July 2008 as to the ratings and the effective dates therefore.  Appropriate action, including issuance of a statement of the case, is therefore necessary pursuant to 38 C.F.R. § 19.26.  Although the Board in the past has referred such matters to the RO for appropriate action, the Court has now made it clear that the proper course of action is to remand the matter to the RO.  Manlincon v. West, 12, Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

The RO should take appropriate action pursuant to 38 C.F.R. § 19.26, including issuance of a statement of the case, on the appeal initiated by the Veteran from the June 2008 rating decision which assigned ratings for degenerative arthritis, status post total right knee and for left knee replacement, to include the effective dates for such ratings.  The Veteran and his representative should be advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from that determination.  If a timely substantive appeal is received in response to the statement of the case, then the case should be returned to the Board for appellate review. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


Department of Veterans Affairs


